     Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.314 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
       ALFREDO LARA JR.,                                   Case No.: 20-cv-2449-MMA (MDD)
11
                                                           ORDER GRANTING IN PART AND
12                                      Plaintiff,         DENYING IN PART PENNYMAC
       v.                                                  LOAN SERVICES, LLC’S MOTION
13                                                         TO DISMISS
       EXPERIAN INFORMATION
14     SOLUTIONS, INC., et al.,                            [Doc. No. 22]
15
                                     Defendants.
16
17
18
19          The Court previously granted Defendant Pennymac Loan Services, LLC’s
20    (“Pennymac”) motion to dismiss. See Doc. No. 17. On April 6, 2021, Plaintiff Alfredo
21    Lara Jr. (“Plaintiff”) filed a First Amended Complaint against Pennymac, as well as
22    Experian Information Solutions, Inc., Merchants Credit Guide Company, and Bank of
23    America, N.A. See Doc. No. 18 (“FAC.”). Plaintiff seeks to recover under the Fair
24    Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), the California Credit
25    Consumer Reporting Agencies Act, Cal. Civ. Code § 1785.1 et seq. (“CCRA”), the Fair
26    Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), the California
27    Rosenthal Act, Cal. Civ. Code § 1788 et seq. (“Rosenthal Act”), and the California
28    Identity Theft Act, Cal. Civ. Code § 1798.92 et seq. (“CITA”).

                                                     -1-                   20-cv-2449-MMA (MDD)
     Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.315 Page 2 of 13



 1           Pennymac moves to dismiss the claims against it in the FAC. See Doc. No. 22.
 2    Plaintiff filed an opposition, to which Pennymac replied. See Doc. Nos. 27, 28. The
 3    Court found the matter suitable for disposition on the papers and without oral argument
 4    pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1. See Doc.
 5    No. 29. For the reasons set forth below, the Court GRANTS in part and DENIES in part
 6    Pennymac’s motion to dismiss.
 7                                              I. BACKGROUND
 8           The facts are set forth more fully in the Court’s order granting PennyMac’s first
 9    motion to dismiss, see Doc. No. 17, which the Court incorporates by reference here. For
10    the purpose of this motion, the Court provides the following summary, as updated by the
11    FAC.
12           Plaintiff alleges that he is the victim of identity theft. See FAC at ¶ 15. According
13    to him, an identity thief opened an account ending 0367 in his name with Pennymac (the
14    “Account”).1 See id. at ¶ 23. He asserts that the Account was opened in September 2003
15    in Illinois. See id. at ¶¶ 15, 23. Plaintiff claims he has no affiliation with Illinois and did
16    not open the Account. See id. at ¶ 16. According to Plaintiff, the Account is a consumer
17    FHA mortgage that lists Ofelia Cervantes and Roberta Zuniga (collectively, the
18    “Debtors”) as jointly responsible (the “Mortgage”). See id. at ¶ 23. Plaintiff further
19    asserts he does not know the Debtors and has never opened an account with them. See id.
20    The Account has a balance of $49,632. See id.
21           Sometime before August 2020, Plaintiff learned of the Account. See id. at ¶ 26.
22    Thereafter, he filed a police report. See id. On August 26, 2020, Plaintiff disputed the
23    Account in writing with Experian Information Solutions, Inc. (“Experian”)—a consumer
24
25
      1
26      Plaintiff also maintains that an identity thief improperly opened accounts with defendants Merchants
      Credit Guide Company and Bank of America, N.A. See FAC at ¶¶ 19–25. The general allegations
27    against Pennymac, Merchants Credit Guide Company, and Bank of America, N.A. are identical.
      However, because only Pennymac brings this motion to dismiss, the Court discusses Plaintiff’s
28    allegations only as they relate to the Pennymac Account.

                                                        -2-                         20-cv-2449-MMA (MDD)
     Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.316 Page 3 of 13



 1    reporting agency—wherein he attached a copy of a police report. See id. at ¶ 29. He
 2    alleges that Experian sent him written notice of its investigation on September 22, 2020.
 3    See id. at ¶ 30. According to the notice, Experian investigated the dispute with Pennymac
 4    and determined that the Account did in fact belong to Plaintiff. See id. Accordingly,
 5    Pennymac continued reporting the Account as accurate. See id. at ¶ 33.
 6          On February 11, 2021, Pennymac sent Plaintiff a letter stating that the Account
 7    was past due. See id. at ¶ 35. The letter stated that “this is an attempt by a debt collector
 8    to collect a debt.” Id. As a result, Plaintiff seeks to recover from Pennymac for
 9    emotional distress damages and damage to his creditworthiness under the FCRA,
10    CCRAA, the Rosenthal Act, and CITA.
11                                        II. LEGAL STANDARD
12          A Rule 12(b)(6) motion tests the legal sufficiency of the claims made in the
13    complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A pleading must
14    contain “a short and plain statement of the claim showing that the pleader is entitled to
15    relief.” Fed. R. Civ. P. 8(a)(2). However, plaintiffs must also plead “enough facts to
16    state a claim to relief that is plausible on its face.” Fed. R. Civ. P. 12(b)(6); see also Bell
17    Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard demands
18    more than “a formulaic recitation of the elements of a cause of action,” or “naked
19    assertions devoid of further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678
20    (2009) (internal quotation marks omitted). Instead, the complaint “must contain
21    allegations of underlying facts sufficient to give fair notice and to enable the opposing
22    party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
23          In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
24    of all factual allegations and must construe them in the light most favorable to the
25    nonmoving party. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir.
26    1996). The court need not take legal conclusions as true merely because they are cast in
27    the form of factual allegations. See Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir.
28    1987). Similarly, “conclusory allegations of law and unwarranted inferences are not

                                                    -3-                      20-cv-2449-MMA (MDD)
     Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.317 Page 4 of 13



 1    sufficient to defeat a motion to dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir.
 2    1998).
 3          Where dismissal is appropriate, a court should grant leave to amend unless the
 4    plaintiff could not possibly cure the defects in the pleading. See Knappenberger v. City
 5    of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203 F.3d 1122,
 6    1127 (9th Cir. 2000)).
 7                               III. REQUEST FOR JUDICIAL NOTICE
 8          As an initial matter, Pennymac asks the Court to take judicial notice of five
 9    exhibits in support of its motion to dismiss. See Doc. No. 22-2. For the purpose of
10    understanding the context of these exhibits, the Court notes that it appears the Mortgage
11    is secured by the real property located at 27 S. Lewis Avenue, Waukegan, Illinois 60085
12    (the “Property”). See Doc. No. 22-1 at 2. The exhibits relate to the Property.
13          The exhibits are purportedly true and correct copies of: (A) the Mortgage
14    instrument dated September 7, 2003 for the Property, see Doc. No. 22-2 at 4; (B) an
15    assignment of the Mortgage dated October 5, 2009, see id. at 12; (C) a lis pendens and
16    notice of foreclosure recorded in state court in Illinois against the Property, see id. at 15;
17    (D) a second assignment of the Mortgage dated August 10, 2015, see id. at 18; and (E) a
18    third assignment of the Mortgage dated October 22, 2015, see id. at 21.
19          While, generally, the scope of review on a motion to dismiss for failure to state a
20    claim is limited to the contents of the complaint, see Warren v. Fox Family Worldwide,
21    Inc., 328 F.3d 1136, 1141 n.5 (9th Cir. 2003), a court may, however, consider certain
22    materials, including matters of judicial notice, without converting the motion to dismiss
23    into a motion for summary judgment, see United States v. Ritchie, 342 F.3d 903, 908 (9th
24    Cir. 2003).
25          Plaintiff did not oppose the request. Moreover, the Court finds that all are proper
26    for judicial notice as they are matters of public record whose accuracy cannot be
27    reasonably questioned. See Fed. R. Evid. 201(b). Accordingly, the Court GRANTS the
28    request and takes judicial notice of all five exhibits.

                                                    -4-                      20-cv-2449-MMA (MDD)
     Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.318 Page 5 of 13



 1                                           IV. DISCUSSION
 2            Plaintiff brings four claims against Pennymac pursuant to FCRA, CCRAA, the
 3    Rosenthal Act, and CITA. The Court previously dismissed these claims largely due to
 4    Plaintiff’s failure to plead sufficient information to put Pennymac on notice—i.e., facts
 5    concerning the Account and the reporting process. See generally Doc. No. 17. Plaintiff
 6    has since amended his complaint. See FAC. Nonetheless, Pennymac again seeks to
 7    dismiss all of the claims against it. The Court addresses the sufficiency of each claim in
 8    turn.
 9    A.      FCRA Claim
10            Plaintiff’s first claim against Pennymac is under section 1681s-2(b) of the FCRA
11    for allegedly providing inaccurate information to Experian. See e.g., FAC at ¶ 40. FCRA
12    section 1681s-2(b) provides a private right of action to challenge a furnisher’s failure to
13    investigate and report results after receiving notice of a dispute. See Gorman v. Wolpoff
14    & Abramson, LLP, 584 F.3d 1147, 1153–54 (9th Cir. 2009).
15            In support of its motion, Pennymac first argues that Plaintiff fails to adequately
16    plead: (1) sufficient facts related to the investigation such that it was inadequate under the
17    statute; and (2) that the allegedly violative conduct was willful. See Doc. No. 22-1 at 5.
18    However, Plaintiff’s allegations are sufficient to withstand Rule 12(b)(6) scrutiny.
19    Plaintiff pleads that Pennymac received notice of the dispute on or about August 26,
20    2020. See FAC at ¶ 29. Thereafter, some investigation took place and ultimately,
21    Pennymac determined that the disputed information was “verified as accurate.” Doc. No.
22    18-4 at 5; see also FAC at ¶ 30. Plaintiff pleads that this investigation was inadequate.
23    See FAC at ¶ 31. Based on these allegations, the Court can plausibly infer that Pennymac
24    failed to conduct a reasonable investigation because if Pennymac had properly
25    investigated the dispute, it would have determined that the information was inaccurate.
26    Moreover, Plaintiff pleads, and explains in opposition, that he received no details about
27    the investigation or correspondence from Pennymac on the matter. See id. at ¶ 31
28    (“Defendants provided no details of their alleged investigation”); see also Doc. No. 27 at

                                                    -5-                     20-cv-2449-MMA (MDD)
     Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.319 Page 6 of 13



 1    7. At this juncture, Plaintiff cannot be expected to plead the details of an investigation
 2    that Pennymac undertook and Plaintiff was not privy to.
 3          Moreover, Plaintiff pleads that Pennymac’s conduct was willful. See FAC at ¶ 44.
 4    Taking the facts in the FAC as true, the Debtors stole Plaintiff’s identity and fraudulently
 5    opened the Account, see id. at ¶ 23, Pennymac knew the Account was inaccurate, see id.
 6    at ¶ 29, and Pennymac nonetheless reported it as accurate, see id. at ¶ 31. Based on this,
 7    the Court can plausibly infer that Pennymac’s alleged violation was willful. See Safeco
 8    Ins. Co. of Am. v. Burr, 551 U.S. 47, 57, 127 S. Ct. 2201, 167 L. Ed. 2d 1045 (2007)
 9    (holding that an FCRA violation is “willful” if it arises from a “reckless disregard” of a
10    consumer’s rights under the FCRA). Accordingly, Plaintiff sufficiently pleads the
11    substantive elements of his FCRA claim.
12          Second, Pennymac argues that Plaintiff fails to allege “non-speculative and
13    specific damages.” Doc. No. 22-1 at 5. The private right of action under the FCRA
14    encompasses both willful and negligent violations of section 1881s-2(b). See DeVincenzi
15    v. Experian Info. Sols., Inc., No. 16-CV-04628-LHK, 2017 U.S. Dist. LEXIS 3741, at
16    *11 (N.D. Cal. Jan. 10, 2017). The difference between the two levels of intent impacts
17    the available damages. Negligent noncompliance provides for “any actual damages
18    sustained by the consumer as a result of the failure.” 15 U.S.C. § 1681o(a)(1). Whereas
19    a plaintiff who proves that the violation was willful may recover actual damages or
20    statutory damages between $100 and $1000, as well as any appropriate punitive damages.
21    See 15 U.S.C. § 1681n(a).
22          Plaintiff does not allege that Pennymac’s FCRA violation was negligent. As noted
23    above, he does, however, adequately plead that Pennymac’s violation was willful. See
24    FAC at ¶ 44. Accordingly, because Plaintiff adequately pleads willfulness, statutory
25    damages are available to him should he prevail. Plaintiff therefore does not need to plead
26    actual damages to survive dismissal—regardless of the sufficiency of his pleading
27    emotional distress and creditworthy damages. See Vandonzel v. Experian Info. Sols.,
28    Inc., No. 17-CV-01819-LHK, 2017 U.S. Dist. LEXIS 120117, at *18-19 (N.D. Cal. July

                                                   -6-                     20-cv-2449-MMA (MDD)
     Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.320 Page 7 of 13



 1    31, 2017) (“[T]he Court finds that Plaintiff has sufficiently alleged an entitlement to
 2    statutory damages. This alone is adequate to sustain Plaintiff’s FCRA claim.”); cf. Sion v.
 3    SunRun, Inc., No. 16-cv-05834-JST, 2017 U.S. Dist. LEXIS 35730, at *4 (N.D. Cal. Mar.
 4    13, 2017) (discussing the need to plead non-speculative damages in the context of a
 5    negligent violation). Accordingly, because Plaintiff sufficiently pleads the substantive
 6    and damages elements of his FCRA claim, the Court DENIES Pennymac’s motion to
 7    dismiss Plaintiff’s FCRA claim.
 8    B.    CCRAA Claim
 9          Plaintiff’s second cause of action is pursuant to the CCRAA, California’s
10    counterpart to the FCRA. See Jaras v. Equifax Inc., 766 F. App’x 492, 494 (9th Cir.
11    2019). As with the FCRA claim, Pennymac argues that Plaintiff’s CCRAA claim fails
12    because Plaintiff does not plead actual damages. See Doc. No. 22-1 at 5. Similar to the
13    prescribed damages under the FCRA, the CCRAA provides that:
14
15          (1) In the case of a negligent violation, actual damages, including court costs,
            loss of wages, attorney’s fees and, when applicable, pain and suffering.
16
17          (2) In the case of a willful violation:
                   (A) Actual damages as set forth in paragraph (1) above;
18                 (B) Punitive damages of not less than one hundred dollars ($100) nor
19          more than five thousand dollars ($5,000) for each violation as the court deems
            proper;
20                 (C) Any other relief that the court deems proper.
21
22    Cal. Civ. Code § 1785.31(a)(1)–(2).
23          In support of his CCRAA claim, Plaintiff asserts that Pennymac’s alleged violation
24    was both “negligent and/or intentional,” FAC at ¶ 49, and “willful and knowing,” id. at
25    ¶ 51. As discussed above in the FCRA context, because Plaintiff sufficiently pleads that
26    Pennymac’s actions were willful, statutory punitive damages are available. Accordingly,
27    Plaintiff need not plead actual damages for the willful variation of his claim. The Court
28    therefore DENIES Pennymac’s motion to dismiss the willful CCRAA claim.

                                                   -7-                     20-cv-2449-MMA (MDD)
     Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.321 Page 8 of 13



 1          As to the negligence allegation, however, Plaintiff must plead actual damages.
 2    Plaintiff claims that he “has been damaged in amounts which are subject to proof.” Id.
 3    at ¶ 50. More specifically, he alleges that the alleged violations caused him
 4    “emotional distress and damage to his credit worthiness.” Id. at ¶ 36. Several courts in
 5    this Circuit have found that damages regarding creditworthiness are not sufficient to
 6    show actual damages. See, e.g., Gadomski v. Patelco Credit Union, No. 2:17-cv-00695-
 7    TLN-AC, 2020 U.S. Dist. LEXIS 51070, at *10–11 (E.D. Cal. Mar. 23, 2020).
 8    Moreover, while Plaintiff may be able to state a claim for emotional distress as a result of
 9    the inaccurate reporting and unreasonable investigation, Plaintiff’s present allegations are
10    vague and conclusory. Accordingly, the Court GRANTS Pennymac’s motion in this
11    respect and DISMISSES Plaintiff’s CCRAA negligence claim.
12    C.    Rosenthal Act Claim
13          Third, Plaintiff brings a claim against Pennymac under the Rosenthal Act. A
14    plaintiff may bring a claim under section 1788.17 of the Rosenthal Act for violations of
15    the FDCPA’s substantive provisions. See Mariscal v. Flagstar Bank, No. ED CV 19-
16    2023-DMG (SHKx), 2020 U.S. Dist. LEXIS 151301, at *5 n.3 (C.D. Cal. Aug. 4, 2020)
17    (first citing Riggs v. Prober & Raphael, 681 F.3d 1097, 1100 (9th Cir. 2012); and then
18    citing Diaz v. Kubler Corp., 785 F.3d 1326, 1328 (9th Cir. 2015)). Plaintiff asserts that
19    Pennymac is liable under section 1788.17(a) for failing to comply with FDCPA sections
20    1692e, e(2)(a), e(8), e(10), f, and f(1). See FAC at ¶ 56(a)–(f). Sections 1692e and 1692f
21    generally prohibit a “debt collector” from using “unfair or unconscionable means” or
22    “false, deceptive, or misleading representation or means in connection with the collection
23    of any debt.” 15 U.S.C. §§ 1692e–f.
24          Pennymac first asserts that Plaintiff’s section 1692e and 1692f claims fail because
25    he does not adequately allege that Pennymac “engaged in Rosenthal Act ‘debt collection’
26    let alone us[ed] false, deceptive, or unconscionable means.” Doc. No. 22-1 at 7. A
27    review of the FAC, however, reveals that Plaintiff satisfies his pleading burden.
28    Generally, Plaintiff alleges that Pennymac engaged in debt collection. See FAC at ¶ 5.

                                                  -8-                     20-cv-2449-MMA (MDD)
     Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.322 Page 9 of 13



 1    Moreover, according to the FAC, Pennymac’s February 11, 2021 letter to Plaintiff states
 2    that “this is an attempt by a debt collector to collect a debt.” Id. at ¶ 35; see also Doc.
 3    No. 18-6 at 3. Further, throughout the FAC, Plaintiff generally and sufficiently alleges
 4    that Pennymac knew the Account was inaccurate. See, e.g., FAC at ¶ 31. Accordingly,
 5    taking the allegations as true, the Court can plausibly infer that Pennymac attempted to
 6    collect on the Account and that—because the Account was inaccurate—this attempt was
 7    false, deceptive, unfair, misleading, or unconscionable. The Court therefore DENIES
 8    Pennymac’s motion to dismiss on this basis.
 9          Pennymac also argues that the Court should dismiss Plaintiff’s third claim to the
10    extent it is based upon an alleged violation of FDCPA section 1692f. Citing to section
11    1692f, Pennymac argues that “[t]he plain language of § 1692(f)(1) does not concern
12    disputes over the legitimacy of an agreement, but rather prohibits the collection of
13    ‘any amount’ of a debt ‘unless such amount is expressly authorized by the agreement
14    creating the debt or permitted by law.’” Doc. No. 22-1 at 7. According to Pennymac,
15    because Plaintiff “claims he is not properly bound by the mortgage, but does not
16    dispute the amount of payment authorized under the mortgage,” he cannot bring a
17    claim under 1692f(1). Id.
18          Subsection 1692f(1) prohibits “[t]he collection of any amount (including any
19    interest, fee, charge, or expense incidental to the principal obligation) unless such
20    amount is expressly authorized by the agreement creating the debt or permitted by
21    law.” 15 U.S.C. § 1692f(1). Pennymac appears to be correct that Plaintiff has not
22    demonstrated how the facts of his case support a section 1692f(1) violation. Plaintiff
23    does not contend that Pennymac was attempting to collect beyond what the agreement
24    allowed. To be sure, he claims that there is no valid agreement between himself and
25    Pennymac. See FAC at ¶ 18.
26          In opposition, Plaintiff argues that “the FDCPA protects consumers who have
27    been victimized by unscrupulous debt collectors, regardless of whether a valid debt
28    actually exists.” Doc. No. 27 at 9. However, the cases he relies on do not consider

                                                    -9-                      20-cv-2449-MMA (MDD)
 Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.323 Page 10 of 13



 1   whether, or hold that, a section 1692f(1) claim can be premised on an allegedly invalid
 2   debt. See Clark v. Capital Credit & Collection Servs., 460 F.3d 1162, 1177 (9th Cir.
 3   2006); Baker v. G. C. Servs. Corp., 677 F.2d 775, 780 (9th Cir. 1982); Heathman
 4   v. Portfolio Recovery Assocs., LLC, No. 12-CV-201-IEG (RBB), 2013 U.S. Dist. LEXIS
 5   27057, at *12 (S.D. Cal. Feb. 27, 2013). Instead, it appears that a section 1692f claim
 6   cannot be based upon the present facts. See Petrosyan v. CACH, LLC, No. CV 12-8683-
 7   GW(JEMx), 2013 U.S. Dist. LEXIS 189383, at *7 (C.D. Cal. Jan. 3, 2013). Accordingly,
 8   Plaintiff does not state a claim under section 1692f upon which relief can be granted.
 9   The Court therefore GRANTS Pennymac’s motion and DISMISSES the Rosenthal Act
10   claim to the extent it is based upon an alleged violation of 15 U.S.C. § 1692f.
11   D.    CITA Claim
12         Fourth, Plaintiff brings a CITA claim against Pennymac. Pursuant to CITA, “[a]
13   person may bring an action against a claimant to establish that the person is a victim of
14   identity theft in connection with the claimant’s claim against that person.” Cal. Civ.
15   Code § 1798.93(a). The parties agree, see Doc. Nos. 22-1 at 4; 27 at 5, that a CITA claim
16   must be brought within four years of when the alleged identity theft victim “knew or, in
17   the exercise of reasonable diligence, should have known of the existence of facts which
18   would give rise to the bringing of the action or joinder of the defendant.” Civ. Code
19   § 1798.96.
20         According to Pennymac, Plaintiff’s CITA claim is time barred. See Doc. No. 22-1
21   at 2. Pennymac explains that the Account is secured by the Property and that a lis
22   pendens and notice of foreclosure were recorded against the Property in October 2009.
23   See id. at 3. Therefore, Pennymac argues that Plaintiff knew or should have known about
24   the Account when he learned of the foreclosure in 2009—eleven years prior to filing suit.
25   Alternatively, Pennymac argues that Bank of America and then Pennymac began
26
27
28

                                                 -10-                    20-cv-2449-MMA (MDD)
 Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.324 Page 11 of 13



 1   reporting on the Account in 2012 and 2015, respectively. 2 See id. at 4. Pennymac
 2   asserts that “any of these events would have alerted Mr. Lara of a $85,589 mortgage in
 3   his name.” Id.
 4         In opposition, Plaintiff argues that he has no real property in Illinois and therefore
 5   “had no knowledge of any alleged foreclosure proceedings.” See Doc. No. 27 at 5.
 6   Instead, he says he learned of the Account sometime before July 2020, when he was
 7   attempting to finance the purchase of a vehicle and his credit report revealed the Account.
 8   See id.
 9         Pennymac offers the five judicially noticed exhibits discussed above in support of
10   its position. While the Court must take judicial notice of the exhibits under Federal Rule
11   of Evidence 201(c)(2), and may consider them on a motion to dismiss, see Ritchie, 342
12   F.3d at 908, the Court will not rely on them to “short-circuit the resolution of a well-
13   pleaded claim.” In re Facebook, Inc. Sec. Litig., 405 F. Supp. 3d 809, 829–30 (N.D. Cal.
14   2019). In Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018), the
15   Ninth Circuit cautioned against the use of judicial notice to allow defendants to “use the
16   doctrine to insert their own version of events into the complaint to defeat otherwise
17   cognizable claims.” 899 F.3d at 1002. Accordingly, “a district court may grant a motion
18   to dismiss on statute of limitations grounds ‘only if the assertions of the complaint, read
19   with the required liberality, would not permit the plaintiff to prove that the statute was
20   tolled.’” Lee v. U.S. Bank, No. C 10-1434 RS, 2010 U.S. Dist. LEXIS 66182, at *15
21   (N.D. Cal. June 30, 2010) (quoting Morales v. City of Los Angeles, 214 F.3d 1151, 1153
22   (9th Cir. 2000)); see also Conerly v. Westinghouse Electric Corp., 623 F.2d 117, 119 (9th
23   Cir. 1980) (“When the running of the statute is apparent from the face of the complaint . .
24   . the defense may be raised by a motion to dismiss.”). The Court therefore looks only to
25
26
27
     2
      Pennymac explains that Bank of America assigned the Account to Pennymac in August 2015. See
28   Doc. No. 22-1 at 3.

                                                   -11-                     20-cv-2449-MMA (MDD)
 Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.325 Page 12 of 13



 1   the face of the FAC in determining the timeliness of Plaintiff’s CITA claim.3
 2            Looking solely at the allegations in the FAC, and taking them as true, Plaintiff
 3   learned of the Account sometime before filing a police report in July 2020. See FAC at
 4   ¶ 26. There is nothing on the face of the FAC to suggest that Plaintiff received notice
 5   earlier—either during the Property’s foreclosure or during Pennymac’s and its
 6   predecessor’s reporting. Consequently, the statute of limitations defense is not apparent
 7   from the face of the FAC. See Khoja, 899 F.3d at 999 (declining to dismiss claims
 8   because the statute of limitations defense as not apparent from the face of the complaint).
 9   Therefore, the Court DENIES Pennymac’s motion to dismiss the CITA claim without
10   prejudice to Pennymac reasserting its statute of limitations defense as its answer to this
11   claim.
12                                              V. CONCLUSION
13            For the foregoing reasons, the Court GRANTS in part Pennymac’s motion and
14   DISMISSES Plaintiff’s CCRAA negligence claim and Plaintiff’s Rosenthal Act claim.
15   The Court DENIES the remainder of Pennymac’s motion. If Plaintiff wishes to file a
16   second amended complaint, he must do so on or before July 15, 2021. Any amended
17   complaint will be the operative pleading as to all defendants, and therefore all defendants
18   must then respond within the time prescribed by Federal Rule of Civil Procedure 15.
19   Defendants not named and any claim not re-alleged in the amended complaint will be
20   considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner
21   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes
22   the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that
23
24   3
       Moreover, even if permitted, the Court is not inclined to rule on the timeliness issue at the dismissal
     stage because it appears to be heavily intertwined with the merits of this case. Following Pennymac’s
25
     statute of limitations argument, Plaintiff received notice during the Property’s foreclosure because he in
26   fact owns the property. If true, this would mean there was no identity theft and the Account is accurate,
     thus disproving all of Plaintiff’s claims. Accordingly, Pennymac’s statute of limitations defense would
27   be better addressed “in conjunction with the merits of [Plaintiff’s] claims, after [Pennymac] file[s] an
     answer and [Plaintiff] files a reply.” See Moore v. Gittere, No. 2:13-cv-00655-JCM-DJA, 2021 U.S.
28   Dist. LEXIS 36319, at *27 (D. Nev. Feb. 26, 2021).

                                                        -12-                        20-cv-2449-MMA (MDD)
 Case 3:20-cv-02449-MMA-MDD Document 30 Filed 06/24/21 PageID.326 Page 13 of 13



 1   claims dismissed with leave to amend which are not re-alleged in an amended pleading
 2   may be “considered waived if not repled”). Should Plaintiff choose not to further amend
 3   his claims, the assigned United States Magistrate Judge will issue a scheduling order in
 4   due course.
 5         IT IS SO ORDERED.
 6   Dated: June 24, 2021
 7                                                _____________________________
 8                                                HON. MICHAEL M. ANELLO
                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -13-                    20-cv-2449-MMA (MDD)
